Quillian, Presiding Judge.
The trial judge erred in granting appellee’s (American Finance System, Inc.) prayer for an order directing that it be paid all monies previously paid into the registry of the court by appellee Recreation Department of the City of Macon pursuant to a garnishment filed by appellee American Finance under the 1976 Post-Judgment Garnishment Law (Ga. L. 1976, pp. 1608 et seq.). This law has been declared un*643constitutional by the Georgia Supreme Court (City Finance Co. v. Winston, 238 Ga. 10 (231 SE2d 45)), and the only proper ruling was a dismissal of the garnishment.
Submitted March 7, 1977
Decided March 18, 1977.
Willie Abrams, for appellant.
J. Alton Gladin, Billy Kindell, for appellees.

Judgment reversed.


Smith and Shulman, JJ., concur.